



EXHIBIT 10.1




Schedule of Executive Officers who are Parties
to the Amended and Restated Severance Agreements in the Forms Filed as
Exhibit 10(e) to the Company's Annual Report on Form 10-K
For the Fiscal Year Ended December 31, 2010
    






Form A of Severance Agreement


John G. Morikis




Form B of Severance Agreement


Joel D. Baxter
Peter J. Ippolito




Form C of Severance Pay Agreement


Jane M. Cronin
Mary L. Garceau
Thomas P. Gilligan
James R. Jaye
Robert F. Lynch
Allen J. Mistysyn
David B. Sewell





